 



Exhibit 10.4
 
GENERAL PARTNERSHIP AGREEMENT
OF
MARKET HUB PARTNERS HOLDING
July 2, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1 DEFINITIONS     1  
      1.01
  Definitions     1  
      1.02
  Interpretation     8   ARTICLE 2 ORGANIZATION     8  
      2.01
  Formation     8  
      2.02
  Name     9  
      2.03
  Registered Office; Registered Agent; Principal Office in the United States;
Other Offices     9  
      2.04
  Purposes     9  
      2.05
  Foreign Qualification     9  
      2.06
  Term     9   ARTICLE 3 PARTNERSHIP; DISPOSITIONS OF INTERESTS     9  
      3.01
  Initial Partners     9  
      3.02
  Representations, Warranties and Covenants     9  
      3.03
  Dispositions and Encumbrances of Partnership Interests     10  
      3.04
  Creation of Additional Partnership Interests     11  
      3.05
  Access to Information     11  
      3.06
  Confidential Information     11  
      3.07
  Liability to Third Parties     13  
      3.08
  Use of Partners’ Names and Trademarks     13   ARTICLE 4 CAPITAL CONTRIBUTIONS
    13  
      4.01
  Capital Contributions     13  
      4.02
  Loans     13  
      4.03
  No Other Contribution Obligations     13  
      4.04
  Return of Contributions     13  
      4.05
  Capital Accounts     13  
      4.06
  Failure to Make a Capital Contribution     13   ARTICLE 5 DISTRIBUTIONS AND
ALLOCATIONS     13  
      5.01
  Distributions     13  
      5.02
  Distributions on Dissolution and Winding Up     13  
      5.03
  Allocations.     13  
      5.04
  Varying Interests     13   ARTICLE 6 MANAGEMENT     13  
      6.01
  Generally     13  
      6.02
  Management Committee     13  
      6.03
  Operations and Management Agreement     13  
      6.04
  Conflicts of Interest     13  
      6.05
  Indemnification for Breach of Agreement     13  
      6.06
  General Regulatory Matters     13  
      6.07
  Disclaimer Of Duties     13   ARTICLE 7 TAXES     13  
      7.01
  Tax Returns     13  
      7.02
  Tax Elections     13  

i

 



--------------------------------------------------------------------------------



 



             
 
           
     7.03
  Tax Matters Partner     13   ARTICLE 8 BOOKS, RECORDS, REPORTS, AND BANK
ACCOUNTS     13  
      8.01
  Maintenance of Books; Reports     13  
      8.02
  Reports.     13  
      8.03
  Bank Accounts     13   ARTICLE 9 WITHDRAWAL     13  
      9.01
  No Right of Withdrawal     13  
      9.02
  Deemed Withdrawal     13  
      9.03
  Effect of Withdrawal     13   ARTICLE 10 DISPUTE RESOLUTION     13  
      10.01
  Disputes     13  
      10.02
  Negotiation to Resolve Disputes     13  
      10.03
  Selection of Arbitrator     13  
      10.04
  Conduct of Arbitration     13   ARTICLE 11 DISSOLUTION, WINDING UP AND
TERMINATION     13  
      11.01
  Dissolution     13  
      11.02
  Winding Up and Termination     13  
      11.03
  Deficit Capital Accounts     13  
      11.04
  Certificate of Cancellation     13   ARTICLE 12 GENERAL PROVISIONS     13  
      12.01
  Offset     13  
      12.02
  Notices     13  
      12.03
  Entire Agreement; Superseding Effect     13  
      12.04
  Effect of Waiver or Consent     13  
      12.05
  Amendment or Restatement     13  
      12.06
  Binding Effect     13  
      12.07
  Governing Law; Severability     13  
      12.08
  Further Assurances     13  
      12.09
  Waiver of Certain Rights     13  
      12.10
  Counterparts     13  

EXHIBITS:
A — Partners
B — Initial Facilities
ii

 



--------------------------------------------------------------------------------



 



GENERAL PARTNERSHIP AGREEMENT
OF
MARKET HUB PARTNERS HOLDING
     This GENERAL PARTNERSHIP AGREEMENT OF MARKET HUB PARTNERS HOLDING, dated as
of July 2, 2007 (this “Agreement”), is adopted, executed and agreed to, for good
and valuable consideration, by Spectra Energy Partners MHP Holding, LLC, a
Delaware limited liability company (“SEP MHP”), Spectra Energy Southeast MHP
Holding, LLC, a Delaware limited liability company (“SEPL MHP”), and Spectra
Energy MHP Holding, LLC, a Delaware limited liability company (“SET MHP”), each
as a partner of the Partnership. Capitalized terms used in this Agreement and
not defined elsewhere have the meanings given to them in Article 1 below.
RECITALS
     The Partners hereby form a partnership pursuant to and in accordance with
the Act and desire to enter into a written agreement pursuant to the Act
governing the affairs of the Partnership and the conduct of its business. This
Agreement is intended to bind all Partners from time to time and the
Partnership.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partners agree as follows:
ARTICLE 1
DEFINITIONS
          1.01 Definitions.
          (a) Certain Definitions. As used in this Agreement, the following
terms have the respective meanings set forth below or set forth in the Sections
referred to below:
     AAA — Section 10.02(c).
     Act — the Delaware Revised Uniform Partnership Act (6 Del. C. §15-101, et
seq.), as amended from time to time.
     Additional Contribution — Section 4.06(a)(ii).
     Additional Contribution Partner — Section 4.06(a)(ii).
     Affiliate — with respect to any Person, (a) each entity that such Person
Controls; (b) each Person that Controls such Person, including, in the case of a
Partner, the Partner’s Parent; and (c) each entity that is under common Control
with the Person, including, in the case of a Partner, each entity that is
Controlled by the Partner’s Parent; provided, with respect to any Partner, an
Affiliate shall include (y) a limited partnership or a Person Controlled by a
limited partnership if a general partner of the limited partnership is
Controlled by the Partner’s Parent, or (z) a limited liability company or a
Person controlled by a limited liability company if the managing member of the
limited liability company is Controlled by such Partner’s Parent.

 



--------------------------------------------------------------------------------



 



     Affiliate’s Outside Activities — Section 6.04(b).
     Agreement — introductory paragraph.
     Alternate Representative - Section 6.02(a)(i).
     Arbitration Notice — Section 10.02(c).
     Arbitrator — Section 10.03(a).
     Assignee — any Person that acquires a Partnership Interest or any portion
of a Partnership Interest through a Disposition; provided, however, that an
Assignee shall have no right to be admitted to the Partnership as a Partner
except with the prior written approval of each of the Partners. The Assignee of
a liquidated or wound up Partner is the shareholder, partner, member or other
equity owner or owners of the liquidated or wound up Partner to which that
Partner’s Partnership Interest is assigned by the Person conducting the
liquidation or winding up of that Partner. The Assignee of a Bankrupt Partner is
(a) the Person or Persons (if any) to whom such Bankrupt Partner’s Partnership
Interest is assigned by order of the bankruptcy court or other Governmental
Authority having jurisdiction over such Bankruptcy, or (b) in the event of a
general assignment for the benefit of creditors, the creditor to which such
Partnership Interest is assigned.
     Authorizations — licenses, certificates, permits, orders, approvals,
determinations and authorizations from Governmental Authorities having valid
jurisdiction.
     Available Cash — with respect to any Quarter ending prior to the
liquidation and winding up of the Partnership, the excess, if any and without
duplication, of:
          (a) the sum of all cash and cash equivalents of the Partnership on
hand at the end of that Quarter, over
          (b) the amount of any cash reserves that are necessary or appropriate
in the reasonable discretion of the Management Committee to (i) provide for the
proper conduct of the business of the Partnership (including reserves for future
maintenance capital expenditures and for anticipated future credit needs of the
Partnership) subsequent to that Quarter or (ii) comply with applicable Law or
any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Partnership is a party or by which it is
bound or its assets are subject; provided, however, that distributions made by
the Partnership or cash reserves established, increased or reduced after the end
of that Quarter but on or before the date of determination of Available Cash
with respect to that Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within that
Quarter if the Management Committee so determines.
     Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which a liquidation or winding up of the Partnership occurs and any
subsequent Quarter shall be deemed to equal zero.

2



--------------------------------------------------------------------------------



 



     Bankruptcy or Bankrupt — with respect to any Person, (a) that Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for that Person a
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any Law; (v) files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against that
Person in a proceeding of the type described in subclauses (i) through (iv) of
this clause (a); or (vi) seeks, consents to or acquiesces in the appointment of
a trustee, receiver or liquidator of that Person or of all or any substantial
part of that Person’s properties; or (b) against that Person, a proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law has been commenced and 120 Days have
expired without dismissal thereof or with respect to which, without that
Person’s consent or acquiescence, a trustee, receiver or liquidator of that
Person or of all or any substantial part of that Person’s properties has been
appointed and 90 Days have expired without the appointment’s having been vacated
or stayed, or 90 Days have expired after the date of expiration of a stay, if
the appointment has not previously been vacated.
     Breaching Partner — a Partner that (i) has committed a failure or breach of
the type described in the definition of “Default,” (ii) has received a notice of
the type described in the definition of “Default,” and (iii) has not cured the
failure or breach, but as to which the applicable cure period set forth in the
definition of “Default” has not yet expired.
     Business Day — any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Texas are closed.
     Capital Account — the account maintained by the Partnership for each
Partner in accordance with this Agreement and to be maintained by the
Partnership for each Partner from and after the Effective Date in accordance
with Section 4.05.
     Capital Budget - the annual capital budget for the Company that is approved
(or deemed approved) pursuant to Section 6.02(i)(iii)(B).
     Capital Call — Section 4.01(a).
     Capital Contribution — with respect to any Partner, the amount of money and
the net agreed value of any property (other than money) contributed to the
Partnership by the Partner. Any reference in this Agreement to the Capital
Contribution of a Partner shall include a Capital Contribution of its
predecessors in interest.
     Certificate — Section 2.01.
     Claim — any and all judgments, claims, causes of action, demands, lawsuits,
suits, proceedings, Governmental investigations or audits, losses, assessments,
fines, penalties, administrative orders, obligations, costs, expenses,
liabilities and damages (whether actual, consequential or punitive), including
interest, penalties, reasonable attorney’s fees, disbursements and costs of
investigations, deficiencies, levies, duties, imposts, remediation and cleanup
costs, and natural resources damages.

3



--------------------------------------------------------------------------------



 



     Code — the Internal Revenue Code of 1986, as amended.
     Confidential Information — information and data (including all copies) that
is furnished or submitted by any of the Partners, their Affiliates, or the
Operator, whether oral, written, or electronic, to the other Partners, their
Affiliates, or the Operator in connection with the Facilities and the resulting
information and data obtained from those studies, including market evaluations,
market proposals, service designs and pricing, pipeline system design and
routing, cost estimating, rate studies, identification of permits, strategic
plans, legal documents, environmental studies and requirements, public and
governmental relations planning, identification of regulatory issues and
development of related strategies, legal analysis and documentation, financial
planning, gas reserves and deliverability data, studies of the natural gas
supplies for the Facilities, and other studies and activities to determine the
potential viability of the Facilities and their design characteristics, and
identification of key issues. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information that:
          (a) is in the public domain at the time of its disclosure or
thereafter, other than as a result of a disclosure directly or indirectly by a
Partner or its Affiliates or the Operator in contravention of this Agreement;
          (b) as to any Partner or its Affiliates or the Operator, was in the
possession of such Partner or its Affiliates or Operator prior to the execution
of any confidentiality agreements related to the Facilities or this Agreement;
or
          (c) has been independently acquired or developed by a Partner or its
Affiliates or Operator without violating any of the obligations of that Partner
or its Affiliates or Operator under any applicable agreement.
     Contributing Partner — Section 4.06(a).
     Control — the possession, directly or indirectly, through one or more
intermediaries, of the following:
          (a) (i) in the case of a corporation, 50% or more of the outstanding
voting securities thereof; (ii) in the case of a limited liability company,
general partnership or venture, the right to 50% or more of the distributions
therefrom (including liquidating distributions); (iii) in the case of a trust or
estate, including a business trust, 50% or more of the beneficial interest
therein; and (iv) in the case of any other entity, 50% or more of the economic
or beneficial interest therein; provided, however, in the case of a limited
partnership, “Control” shall mean possession, directly or indirectly through one
or more intermediaries, of, (A) in the case where the general partner of such
limited partnership is a corporation, ownership of 50% or more of the
outstanding voting securities of such corporate general partner, (B) in the case
where the general partner of such limited partnership is a partnership, limited
liability company or other entity (other than a corporation or limited
partnership), the right to 50% or more of the distributions from such general
partner entity, and (C) in the case where the general partner of such limited
partnership is a limited partnership, Control of the general partner of such
general partner in the manner described under clause (A) or (B), in each case,
notwithstanding that the Person with respect to which Control is being
determined does not possess, directly or indirectly through one

4



--------------------------------------------------------------------------------



 



or more subsidiaries, the right to receive at least 50% of the distributions
from such limited partnership; and
          (b) in the case of any entity, the power or authority, through
ownership of voting securities, by contract or otherwise, to exercise
predominant control over the management of the entity.
     Day — a calendar day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of that period shall be automatically extended until the end
of the first succeeding Business Day.
     Deemed Tax Disposition - any event or series of events that is treated for
federal income tax purposes as a sale or exchange of a Partner’s Partnership
Interest or portion thereof for purposes of Section 708(b)(1)(B) of the Code.
     Default — with respect to any Partner,
          (a) the failure of that Partner to contribute, on or before the 10th
Day after the date required, all or any portion of a Capital Contribution that
Partner is required to make as provided in this Agreement or
          (b) the failure of a Partner to comply in any material respect with
any of its other agreements, covenants or obligations under this Agreement, or
the failure of any representation or warranty made by a Partner in this
Agreement to have been true and correct in all material respects at the time it
was made,
in each case if the breach is not cured by the applicable Partner on or before
the 30th Day after its receiving notice of such breach from any other Partner
(or, if such breach is not capable of being cured within such 30-Day period, if
such Partner fails to promptly commence substantial efforts to cure such breach
or to prosecute such curative efforts to completion with continuity and
diligence). The Management Committee may, but shall have no obligation to,
extend the foregoing 10-Day and 30-Day periods.
     Default Rate — a rate per annum equal to the lesser of (a) a varying rate
per annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) 2% per annum, and (b) the
maximum rate permitted by Law.
     Dispose, Disposing or Disposition — with respect to any asset,, a sale,
assignment, transfer, conveyance, gift, exchange or other disposition of such
asset, whether such disposition be voluntary, involuntary or by operation of
Law, including the following: (a) in the case of an asset owned by a natural
person, a transfer of such asset upon the death of its owner, whether by will,
intestate succession or otherwise; (b) in the case of an asset owned by an
entity, (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof), (ii) a conversion of such entity into another
type of entity, or (iii) a distribution of such asset, including in connection
with the dissolution, liquidation, winding up or termination of such entity
(unless, in the case of dissolution, such entity’s business is continued without
the commencement of

5



--------------------------------------------------------------------------------



 



liquidation or winding up); and (c) a disposition in connection with, or in lieu
of, a foreclosure of an Encumbrance; but such terms shall not include the
creation of an Encumbrance.
     Disposing Partner — Section 3.03(a).
     Dispute — Section 10.01.
     Dispute Notice — Section 10.02.
     Disputing Partner — Section 10.01.
     Dissolution Event — Section 11.01.
     Effective Date — the date the Partnership is formed as provided in
Section 2.01.
     Encumber, Encumbering or Encumbrance — the creation of a security interest,
lien, pledge, mortgage or other encumbrance, whether such encumbrance be
voluntary, involuntary or by operation of Law.
     Facilities — (a) the Initial Facilities and (b) any additions to or
expansion of existing Facilities that are approved by the Management Committee.
     FERC — the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.
     Governmental Authority (or Governmental) — a federal, state, local or
foreign governmental authority; a state, province, commonwealth, territory or
district thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing;
including the FERC, any court or other judicial body; and any officer, official
or other representative of any of the foregoing.
     including — including, without limitation.
     Initial Facilities — means the gas storage facility and related equipment
and other infrastructure described on Exhibit B.
     Law — any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
     Majority Interest - Section 6.02(f)(i)(D).
     Management Committee - Section 6.02.

6



--------------------------------------------------------------------------------



 



     Non-Contributing Partner — Section 4.06(a).
     O&M Agreement — Section 6.04.
     Officer — any Person designated as an officer of the Partnership as
provided in Section 6.02, but that term does not include any Person who has
ceased to be an officer of the Company.
     Omnibus Agreement — that certain Omnibus Agreement dated as of July 2, 2007
by and among Spectra Energy Corp, Spectra Energy Partners GP, LLC, Spectra
Energy Partners (DE) GP, LP and Spectra Energy Partners, LP.
     Operator — SET MHP.
     Parent — the Person that Controls a Partner and that is not itself
Controlled by any other Person.
     Partner — any Person executing this Agreement as of the date of this
Agreement as a partner or subsequently admitted to the Partnership as a partner
as provided in this Agreement, but such term does not include any Person that
has ceased to be a partner in the Partnership.
     Partnership — Market Hub Partners Holding General Partnership.
     Partnership Interest — with respect to any Partner, (a) that Partner’s
status as a Partner; (b) that Partner’s share of the income, gain, loss,
deduction and credits of, and the right to receive distributions from, the
Partnership; (c) any Priority Interest to which that Partner is entitled
pursuant to Section 4.06(b); (d) all other rights, benefits and privileges
enjoyed by that Partner (under the Act, this Agreement or otherwise) in its
capacity as a Partner; and (e) all obligations, duties and liabilities imposed
on that Partner (under the Act, this Agreement or otherwise) in its capacity as
a Partner, including any obligations to make Capital Contributions.
     Person — the meaning assigned that term in Section 15-101(16) of the Act
and also includes a Governmental Authority and any other entity.
     Priority Interest — the special distribution rights under Section 4.06(b)
received by each Additional Contribution Partner, which rights include the right
to receive the return described in Section 4.06(b)(i) and which form part of the
Additional Contribution Partner’s Partnership Interest.
     Priority Interest Sharing Ratio — Section 4.06(b)(i).
     Quarter — unless the context requires otherwise, a fiscal quarter of the
Partnership.
     Representative - Section 6.02(a)(i).
     Securities Act — the Securities Act of 1933.
     Sharing Ratio — subject in each case to adjustments in accordance with this
Agreement or in connection with Dispositions of Partnership Interests, (a) in
the case of a Partner executing

7



--------------------------------------------------------------------------------



 



this Agreement as of the date of this Agreement or a Person acquiring that
Partner’s Partnership Interest, the percentage specified for that Partner as its
Sharing Ratio on Exhibit A, and (b) in the case of Partnership Interests issued
under Section 3.04, the Sharing Ratio established in Section 3.04; provided,
however, that the total of all Sharing Ratios shall always equal 100%.
     Sole Discretion — (a) in the applicable Person’s sole and absolute
discretion (b) with or without cause, (c) subject to such conditions as it may
deem appropriate, and (d) without taking into account the interests of, and
without incurring liability to, the Partnership, any Partner, or any officer or
employee of the Partnership.
     Storage Agreement —any agreement of the Partnership to store natural gas
for other Persons at any of the Facilities.
     Tax Matters Partner — Section 7.03(a).
     Term — Section 2.06.
     Treasury Regulations — the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.
     Withdraw, Withdrawing or Withdrawal — the withdrawal, resignation or
retirement of a Partner from the Partnership as a partner. Such terms shall not
include any Dispositions of Partnership Interest (which are governed by
Sections 3.03(a) and (b)), even though the Partner making a Disposition may
cease to be a Partner as a result of the Disposition.
     Withdrawn Partner — Section 9.03.
          (b) Other Terms. Terms defined elsewhere in this Agreement have the
meanings so given them.
          1.02 Interpretation. Unless the context requires otherwise: (a) the
gender (or lack of gender) of all words used in this Agreement includes the
masculine, feminine and neuter; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) references to Exhibits refer to the
Exhibits attached to this Agreement, each of which is made a part hereof for all
purposes; (d) references to Laws refer to such Laws as they may be amended from
time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; and (e) references to money
refer to legal currency of the United States of America.
ARTICLE 2
ORGANIZATION
          2.01 Formation. The Management Committee has previously formed the
Partnership as a Delaware partnership by the filing of a Certificate of
Conversion of Market Hub

8



--------------------------------------------------------------------------------



 



Partners Holding, LLC to Market Hub Partners Holding pursuant to Section 15-901
of the Act (the “Certificate”).
          2.02 Name. The name of the Partnership is “Market Hub Partners
Holding” and all Partnership business must be conducted in that name.
          2.03 Registered Office; Registered Agent; Principal Office in the
United States; Other Offices. The registered office of the Partnership required
by the Act to be maintained in the State of Delaware shall be the office of the
initial registered agent named in the Certificate or such other office (which
need not be a place of business of the Partnership) as the Management Committee
may designate in the manner provided by Law. The registered agent of the
Partnership in the State of Delaware shall be the initial registered agent named
in the Certificate or such other Person or Persons as the Management Committee
may designate in the manner provided by Law. The principal office of the
Partnership in the United States shall be at such place as the Management
Committee may designate, which need not be in the State of Delaware, and the
Partnership shall maintain records there or such other place as the Management
Committee shall designate and shall keep the street address of such principal
office at the registered office of the Partnership in the State of Delaware. The
Partnership may have such other offices as the Management Committee may
designate.
          2.04 Purposes. The purposes of the Partnership are to plan, design,
construct, acquire, own, maintain and operate the Facilities, to market the
services of the Facilities, to engage in the storage and transmission of natural
gas through the Facilities, and to engage in any activities directly or
indirectly relating to the foregoing.
          2.05 Foreign Qualification. Prior to the Partnership’s conducting
business in any jurisdiction other than Delaware, to the extent required by Law,
the Management Committee shall cause the Partnership to comply, to the extent
procedures are available and those matters are reasonably within the control of
the Management Committee, with all requirements necessary to qualify the
Partnership as a foreign partnership in that jurisdiction. At the request of the
Management Committee, each Partner shall execute, acknowledge, swear to and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate to qualify, continue and terminate the
Partnership as a foreign partnership in all such jurisdictions in which the
Partnership may conduct business.
          2.06 Term. The period of existence of the Partnership (the “Term”)
commenced with the acceptance for filing of the Certificate by the Secretary of
State of the State of Delaware and shall end at such time as a certificate of
cancellation is filed with the Secretary of State of the State of Delaware in
accordance with Section 11.04.
ARTICLE 3
PARTNERSHIP; DISPOSITIONS OF INTERESTS
          3.01 Initial Partners. As of the formation of the Partnership, SEP
MHP, SEPL MHP and SET MHP are Partners.
          3.02 Representations, Warranties and Covenants. Each Partner hereby
represents, warrants and covenants to the Partnership and each other Partner
that the following

9



--------------------------------------------------------------------------------



 



statements are true and correct as of the Effective Date and shall be true and
correct at all times that such Partner is a Partner:
          (a) that Partner is duly incorporated, organized or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization or formation; if
required by applicable Law, that Partner is duly qualified and in good standing
in the jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and that Partner has
full power and authority to execute and deliver this Agreement and to perform
its obligations hereunder, and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries, or other
applicable Persons necessary for the due authorization, execution, delivery and
performance of this Agreement by that Partner have been duly taken;
          (b) that Partner has duly executed and delivered this Agreement and
the other documents contemplated herein, and they constitute the legal, valid
and binding obligation of that Partner enforceable against it in accordance with
their terms (except as may be limited by bankruptcy, insolvency or similar Laws
of general application and by the effect of general principles of equity,
regardless of whether considered at law or in equity); and
          (c) that Partner’s authorization, execution, delivery, and performance
of this Agreement does not and will not (i) conflict with, or result in a
breach, default or violation of, (A) the organizational documents of that
Partner, (B) any contract or agreement to which that Partner is a party or is
otherwise subject, or (C) any Law, order, judgment, decree, writ, injunction or
arbitral award to which that Partner is subject; or (ii) require any consent,
approval or authorization from, filing or registration with, or notice to, any
Governmental Authority or other Person, unless such requirement has already been
satisfied.
          3.03 Dispositions and Encumbrances of Partnership Interests(a) .
          (a) A Partner (the “Disposing Partner”) may Dispose of or Encumber all
or any portion of its Partnership Interest only (i) to an Affiliate of the
Partner making the Disposition or (ii) with the written consent of the
Management Committee. Any attempted Disposition or Encumbrance of a Partnership
Interest, other than in strict accordance with this Section 3.03, shall be, and
is hereby declared, null and void ab initio. The rights and obligations
constituting a Partnership Interest may not be separated, divided or split from
the other attributes of a Partnership Interest except with the prior written
approval of the Management Committee and as contemplated by the express
provisions of this Agreement. Notwithstanding the foregoing, a Partner may not
effect a Disposition (including a Deemed Tax Disposition) if such Disposition,
when added to the total of all other Dispositions (including Deemed Tax
Dispositions) with the preceding twelve months, results in the Partnership being
considered to have terminated within the meaning of Section 708(b)(1)(B) of the
Code.
          (b) The Partners agree that a breach of the provisions of this
Section 3.03 may cause irreparable injury to the Partnership and to the other
Partners for which monetary damages (or other remedy at law) are inadequate in
view of (i) the complexities and uncertainties in measuring the actual damages
that would be sustained by reason of the failure of a Limited Partner to comply
with such provision and (ii) the uniqueness of the Partnership business and the

10



--------------------------------------------------------------------------------



 



relationship among the Partners. Accordingly, the Limited Partners agree that
the provisions of this Section 3.03 may be enforced by specific performance in
accordance with Section 10.04(b).
          3.04 Creation of Additional Partnership Interests. Additional
Partnership Interests may be created and issued to existing Partners or to other
Persons, and such other Persons may be admitted to the Partnership as Partners,
only with the consent of the Management Committee, on such terms and conditions
as the Management Committee may determine at the time of admission. The terms of
admission or issuance must specify the applicable Sharing Ratios and may provide
for the creation of different classes or groups of Partners having different
rights, powers and duties. Any such admission is effective only after the new
Partner has executed and delivered to each other Partner an instrument
containing the notice address of the new Partner, the Assignee’s ratification of
this Agreement and agreement to be bound by it, and its confirmation that the
representations and warranties in Section 3.02 are true and correct with respect
to it. The provisions of this Section 3.04 shall not apply to Dispositions of
Partnership Interests or admissions of Assignees in connection therewith, such
matters being governed by Section 3.03.
          3.05 Access to Information. Each Partner shall be entitled to receive
any information that it may request concerning the Partnership; provided,
however, that this Section 3.05 shall not obligate the Partnership, the
Management Committee, or Operator to create any information that does not
already exist at the time of such request (other than to convert existing
information from one medium to another, such as providing a printout of
information that is stored in a computer database). Each Partner shall also have
the right, upon reasonable notice, and at all reasonable times during usual
business hours to inspect the properties of the Partnership and to audit,
examine and make copies of the books of account and other records of the
Partnership. This right may be exercised through any agent or employee of a
Partner designated in writing by it or by an independent public accountant,
engineer, attorney or other consultant so designated. The Partner making the
request shall bear all costs and expenses incurred in any inspection,
examination or audit made on that Partner’s behalf. The Partners agree to
cooperate reasonably, and to cause their respective independent public
accountants, engineers, attorneys or other consultants to cooperate reasonably,
in connection with any such request. Confidential Information obtained under
this Section 3.05 shall be subject to the provisions of Section 3.06.
          3.06 Confidential Information.
          (a) Except as permitted by Section 3.06(b), (i) each Partner shall,
and shall cause its Affiliates to, keep confidential all Confidential
Information and shall not disclose any Confidential Information to any Person,
including any of its Affiliates, and (ii) each Partner shall use the
Confidential Information only in connection with the Facilities and the
Partnership.
          (b) Notwithstanding Section 3.06(a), but subject to the other
provisions of this Section 3.06, a Partner or, where applicable, its Affiliates,
may make the following disclosures and uses of Confidential Information:
          (i) disclosures to another Partner, the Operator or any other Person
retained by the Partnership in connection with the Partnership;

11



--------------------------------------------------------------------------------



 



          (ii) disclosures and uses that are approved by the Management
Committee;
          (iii) disclosures that may be required from time to time to obtain
requisite Authorizations or financing for the Facilities, if the disclosures are
approved by the Management Committee;
          (iv) disclosures to an Affiliate of that Partner, including the
directors, officers, employees, agents and advisors of that Affiliate, if that
Affiliate has agreed to abide by the terms of this Section 3.06, and special
care shall be taken to restrict such disclosures in any case where that
Affiliate is or may become a customer under a Storage Agreement or an “Energy
Affiliate” (as defined in the FERC’s Standards of Conduct for Transmission
Providers, 18 C.F.R. Part 358, Section 358.3(d));
          (v) disclosures to the Parent of that Partner, including the
directors, officers, employees, agents and advisors of that Parent, but that
Parent shall be subject to the terms of this Section 3.06;
          (vi) disclosures to a Person that is not a Partner or an Affiliate of
a Partner, if that Person has been retained by a Partner or an Affiliate of a
Partner to provide services in connection with the Partnership and has agreed to
abide by the terms of this Section 3.06;
          (vii) disclosures to a bona-fide potential direct or indirect
purchaser of that Partner’s Partnership Interest, if that potential purchaser
has agreed to abide by the terms of this Section 3.06;
          (viii) disclosures required, with respect to a Partner or an Affiliate
of a Partner, pursuant to (A) the Securities Act and the rules and regulations
promulgated thereunder, (B) the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, (C) any state securities Laws,
(D) any national securities exchange or automated quotation system or (E) to any
tax authority as such Partner deems appropriate; and
          (ix) disclosures that a Partner is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction or similar process or
otherwise by Law; provided, however, that, prior to any such disclosure, such
Partner shall, to the extent legally permissible:
               (A) provide the Management Committee with prompt notice of such
requirements so that one or more of the Partners may seek a protective order or
other appropriate remedy or waive compliance with the terms of this
Section 3.06(b)(ix);
               (B) consult with the Management Committee on the advisability of
taking steps to resist or narrow such disclosure; and

12



--------------------------------------------------------------------------------



 



               (C) cooperate with the Management Committee and with the other
Partners in any attempt one or more of them may make to obtain a protective
order or other appropriate remedy or assurance that confidential treatment will
be afforded the Confidential Information; and in the event such protective order
or other remedy is not obtained, or the other Partners waive compliance with the
provisions of this Agreement, that Partner agrees (I) to furnish only that
portion of the Confidential Information that, in the opinion of the Partner’s
counsel, the Partner is legally required to disclose, and (II) to exercise all
reasonable efforts to obtain assurance that confidential treatment will be
accorded the Confidential Information.
          (c) Each Partner shall take, and shall cause its Affiliates to take,
such precautionary measures as may be required to ensure (and such Partner shall
be responsible for) compliance with this Section 3.06 by any of its Affiliates,
and its and their directors, officers, employees and agents, and other Persons
to which it may disclose Confidential Information in accordance with this
Section 3.06.
          (d) Promptly after its Withdrawal, a Withdrawn Partner shall destroy
(and provide a certificate of destruction to the Partnership with respect to),
or return to the Partnership, all Confidential Information in its possession.
Notwithstanding the immediately preceding sentence, but subject to the other
provisions of this Section 3.06, a Withdrawn Partner may retain for a stated
period, but not disclose to any other Person, Confidential Information for the
limited purposes of (i) explaining that Partner’s corporate decisions with
respect to the Facilities or (ii) preparing such Partner’s tax returns and
defending audits, investigations and proceedings relating thereto; provided,
however, that the Withdrawn Partner must notify the Management Committee in
advance of such retention and specify in such notice the stated period of such
retention.
          (e) The Partners agree that no adequate remedy at law exists for a
breach or threatened breach of any of the provisions of this Section 3.06, the
continuation of which unremedied will cause the Partnership and the other
Partners to suffer irreparable harm. Accordingly, the Partners agree that the
Partnership and the other Partners shall be entitled, in addition to other
remedies that may be available to them, to immediate injunctive relief from any
breach of any of the provisions of this Section 3.06 and to specific performance
of their rights hereunder, as well as to any other remedies available at law or
in equity, pursuant to Section 10.04.
          (f) The obligations of the Partners under this Section 3.06 (including
the obligations of any Withdrawn Partners) shall continue to bind any Person
that has ceased to be a Partner and shall terminate on the second anniversary of
the end of the Term.
          3.07 Liability to Third Parties. No Limited Partner or Affiliate of a
Partner shall be liable for the debts, obligations or liabilities of the
Partnership.
          3.08 Use of Partners’ Names and Trademarks. The Partnership, the
Partners and their Affiliates shall not use the name or trademark of any Partner
or its Affiliates in connection with public announcements regarding the
Partnership, or marketing or financing

13



--------------------------------------------------------------------------------



 



activities of the Partnership, without the prior consent of such Partners or
Affiliate, which shall not be unreasonably withheld.
ARTICLE 4
CAPITAL CONTRIBUTIONS
          4.01 Capital Contributions.
          (a) Except as otherwise provided in the following provisions of this
Section 4.01 or 4.02, the Management Committee may issue or cause to be issued a
notice to each Partner for the making of Capital Contributions at such times and
in such amounts as the Management Committee shall determine (a “Capital Call”).
All amounts timely received by the Partnership under this Section 4.01 shall be
credited to the respective Partner’s Capital Account as of the specified date
          (b) Each Capital Call shall contain the following information:
          (i) The total amount of Capital Contributions required from all
Partners;
          (ii) The amount of Capital Contribution required from the Partner to
which the notice is addressed, which amount must equal that Partner’s Sharing
Ratio of the total Capital Call;
          (iii) The purpose for which the funds are to be applied in such
reasonable detail as the Management Committee shall direct; and
          (iv) The date on which payments of the Capital Contribution shall be
made (which date shall not be sooner than the 30th Day following the date the
Capital Call is given, unless a sooner date is approved by the Management
Committee) and the method of payment, provided that the date and the method
shall be the same for each of the Partners.
          (c) Each Partner agrees that it shall make payments of its respective
Capital Contributions in accordance with Capital Calls issued as provided in
Section 4.01(a).
          4.02 Loans.
          (a) Rather than making a Capital Call under Section 4.01, the
Management Committee by notice may require the Partners to lend funds to the
Partnership at such times, in such amounts and under such terms and conditions
as the Management Committee shall determine; provided, however, that the
Management Committee shall not call for loans rather than Capital Contributions
to the extent doing so would breach any financing or other agreement of the
Partnership. All amounts received from a Partner after the date specified in
Section 4.02(b)(iv) by the Partnership under this Section 4.02 shall be
accompanied by interest on such overdue amounts (and the default shall not be
cured unless such interest is also received by the Partnership), which interest
shall be payable to the Partnership and shall accrue from and after such
specified date at the Default Rate. Any such interest paid shall be credited to
the respective

14



--------------------------------------------------------------------------------



 



Capital Accounts of all the Partners on a pro rata basis in accordance with
their respective Sharing Ratios as of the date such payment is made to the
Partnership, but shall not be considered part of the principal of the loan.
          (b) Each notice issued under Section 4.02(a) shall contain the
following information:
          (i) The total amount of loans required from the Partners;
          (ii) The amount of the loan required from the Partner to which the
notice is addressed, which amount must equal (A) that Partner’s Sharing Ratio of
the total amount of loans requested divided by (B) the sum of the Sharing Ratios
of all Partners;
          (iii) The purpose for which the funds are to be applied in such
reasonable detail as the Management Committee shall direct;
          (iv) The date on which the loans to the Partnership shall be made
(which date shall not be sooner than the 30th Day following the date the request
is given, unless a sooner date is approved by the Management Committee) and the
method of payment, provided that the date and the method shall be the same for
each of the Partners; and
          (v) All terms concerning the repayment of or otherwise relating to the
loans, provided that the terms shall be the same for each of the Partners.
          (c) Each Partner agrees that it shall make its respective loans in
accordance with requests issued as provided in Section 4.02(a).
          4.03 No Other Contribution Obligations. No Partner shall be required
or permitted to make any Capital Contributions or loans to the Partnership
except as provided in this Article 4.
          4.04 Return of Contributions. Except as expressly provided in this
Agreement, a Partner is not entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions. An unrepaid Capital Contribution is not a liability
of the Partnership or of any Partner. A Partner is not required to contribute or
to lend any cash or property to the Partnership to enable the Partnership to
return any Partner’s Capital Contributions.
          4.05 Capital Accounts.
          (a) The aggregate amount in each Partner’s Capital Accounts existing
as of the date hereof shall be based on the tax basis of the assets and
liabilities owned by the Partnership as of the date hereof and allocated between
the Partners in proportion to their respective Sharing Ratios. Each Partner’s
Capital Account shall be increased by (i) the amount of money contributed by
that Partner to the Partnership, (ii) the fair market value of property
contributed by that Partner to the Partnership (net of liabilities secured by
such contributed

15



--------------------------------------------------------------------------------



 



property that the Partnership is considered to assume or take subject to under
Section 752 of the Code), and (iii) allocations to that Partner of Partnership
income and gain (or items thereof), including income and gain exempt from tax
and income and gain described in Treasury Regulation § 1.704-1(b)(2)(iv)(g), but
excluding income and gain described in Treasury Regulation § 1.704-1(b)(4)(i),
and shall be decreased by (iv) the amount of money distributed to that Partner
by the Partnership, (v) the fair market value of property distributed to that
Partner by the Partnership (net of liabilities secured by such distributed
property that such Partner is considered to assume or take subject to under
Section 752 of the Code), (vi) allocations to that Partner of expenditures of
the Partnership described (or treated as described) in Section 705(a)(2)(B) of
the Code, and (vii) allocations of Partnership loss and deduction (or items
thereof), including loss and deduction described in Treasury Regulation §
1.704-1(b)(2)(iv)(g), but excluding items described in (vi) above and loss or
deduction described in Treasury Regulation § 1.704-1(b)(4)(i) or
1.704-1(b)(4)(iii). The Partners’ Capital Accounts shall also be maintained and
adjusted as permitted by the provisions of Treasury Regulation §
1.704-1(b)(2)(iv)(f) and as required by the other provisions of Treasury
Regulation §§ 1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to
reflect the allocations to the Partners of depreciation, depletion,
amortization, and gain or loss as computed for book purposes rather than the
allocation of the corresponding items as computed for tax purposes, as required
by Treasury Regulation § 1.704-1(b)(2)(iv)(g). Thus, the Partners’ Capital
Accounts shall be increased or decreased to reflect a revaluation of the
Partnership’s property on its books based on the fair market value of the
Partnership’s property on the date of adjustment (as determined pursuant to
Section 4.05(b)), immediately prior to (A) the contribution of money or other
property to the Partnership by a new or existing Partner as consideration for a
Partnership Interest or an increased Sharing Ratio, (B) the distribution of
money or other property by the Partnership to a Partner as consideration for a
Partnership Interest, or (C) the liquidation of the Partnership. A Partner who
has more than one Partnership Interest shall have a single Capital Account that
reflects all such Partnership Interests, regardless of the class of Partnership
Interests owned by such Partner and regardless of the time or manner in which
such Partnership Interests were acquired. Upon the Disposition of all or a
portion of a Partnership Interest, the Capital Account of the Disposing Partner
that is attributable to that Partnership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation §
1.704-1(b)(2)(iv)(l).
          (b) Whenever the fair market value of the Partnership’s property is
required to be determined pursuant to the third and fourth sentences of
Section 4.05(a), the Management Committee shall establish the fair market value
in a notice to the Limited Partners.
          4.06 Failure to Make a Capital Contribution.
          (a) General. If any Partner fails to make a Capital Contribution when
required in a Capital Call under Section 4.01 of this Agreement, or a loan when
required under Section 4.02 of this Agreement (each such Partner being a
“Non-Contributing Partner”), then, provided the failure has not been cured, the
Partners that have contributed their Capital Contributions (each, a
“Contributing Partner”) may (without limitation as to other remedies that may be
available) at any time after the 10th Day after the date the Capital
Contribution was due elect to:

16



--------------------------------------------------------------------------------



 



          (i) treat the Non-Contributing Partner’s failure to contribute as a
Default by giving notice to the Non-Contributing Partner, in which event the
provisions of this Agreement regarding the commission of a Default by a Partner
shall apply; or
          (ii) pay the portion of the Capital Contribution owed and unpaid by
the Non-Contributing Partner (the “Additional Contribution”), in which event the
Contributing Partners that elect to fund the Non-Contributing Partners’ share
(the “Additional Contribution Partners”) may treat the contribution as one of:
(1) a Capital Contribution resulting in the Additional Contribution Partners
receiving a Priority Interest under Section 4.06(b), or (2) a permanent capital
contribution that results in an adjustment of Partnership Interests under
Section 4.06(c), as determined by the Additional Contribution Partners as set
forth below.
No Contributing Partner shall be obligated to elect either (i) or (ii) above.
The decision of the Contributing Partners to elect (i) or (ii) above shall be
made by the determination of the Contributing Partners holding the majority of
the Sharing Ratios of all Contributing Partners, but (ii) above may not be
elected unless at such time of determination there is one or more Additional
Contribution Partners. The decision of the Additional Contribution Partners to
elect (ii)(1) or (ii)(2) above shall be made by the determination of the
Additional Contribution Partners holding the majority of the Sharing Ratios of
all Additional Contribution Partners. Unless and until such election is made,
payment of the Additional Contribution shall be treated as a Priority Interest
under Section 4.06(a)(ii)(1). If the Additional Contribution Partners make the
election under Section 4.06(a)(ii) to treat the contribution as a contribution
for which they receive a Priority Interest under Section 4.06(b), then the
Additional Contribution Partners will have the option, exercisable at any time
thereafter (by the election of Additional Contribution Partners holding a
majority of the Sharing Ratios of all Additional Contribution Partners) upon
notice to the other Partners on or before the 30th Day beforehand, to change
their election such that the amount of the payment of the Non-Contributing
Partner’s portion of the Capital Contribution (less any amounts received by the
Additional Contribution Partners as a payment of the applicable Priority
Interest (other than payment of the return amount forming a part thereof)) shall
be treated as an Additional Contribution as provided in Section 4.06(c). In that
event, the accrued and unpaid return forming part of the Priority Interest shall
not be treated as an Additional Contribution but shall continue as a Priority
Interest as provided in Section 4.06(b) below (with such amount to continue to
compound return thereon).
          (b) Priority Interest. If the Additional Contribution Partners elect
to treat the payment of Additional Contribution as a contribution for which the
Additional Contribution Partners receive a Priority Interest, then the following
shall apply:
          (i) Each Additional Contribution Partner shall receive a Priority
Interest in the distributions from the Partnership that would otherwise be due
and payable to the Non-Contributing Partner(s). The Priority Interest received
by each Additional Contribution Partner shall be in the proportion that the
amount of the Additional Contribution paid by that Additional Contribution
Partner bears to the amount of the Additional Contributions made by all
Additional Contribution Partners (each Additional Contribution Partner’s
percentage share of the Priority Interests shall be its “Priority Interest
Sharing Ratio”). All distributions from the Partnership that would otherwise be

17



--------------------------------------------------------------------------------



 



due and payable to the Non-Contributing Partner(s) instead shall be paid to the
Additional Contribution Partners in accordance with their respective Priority
Interest Sharing Ratio and no distribution shall be made from the Partnership to
any Non-Contributing Partner until all Priority Interests have terminated. The
Priority Interest shall terminate with respect to an Additional Contribution
Partner when that Additional Contribution Partner has received either through
the distributions it receives under its Priority Interest or through payment(s)
to it by the Non-Contributing Partner(s) (which payment(s) may be made by the
Non-Contributing Partner(s) at any time) of an amount equal to the Additional
Contribution made by such Partner, plus a return thereon of fourteen percent
(14%) per annum (compounded monthly on the outstanding balance). For the purpose
of making this calculation, all amounts received by an Additional Contribution
Partner shall be deemed to be applied first against a return on, and then to the
amount of, the Additional Contribution. For purposes of maintaining Capital
Accounts, any amount paid by a Non-Contributing Partner to a Contributing
Partner to reduce and/or terminate a Priority Interest shall be treated as
though such amount were contributed by the Non-Contributing Partner to the
Partnership and thereafter distributed by the Partnership to the Contributing
Partner with respect to its Priority Interest.
          (ii) The Priority Interests shall not alter the Sharing Ratios, nor
shall the Priority Interests alter any distributions to the Contributing
Partners (in their capacity as Contributing Partners, as opposed to their
capacity as Additional Contribution Partners) in accordance with their
respective Sharing Ratios. Notwithstanding any provision in this Agreement to
the contrary, a Partner may not dispose of all or a portion of its Priority
Interest except to a Person to which it Disposes all or the applicable pro rata
portion of its Partnership Interest after compliance with the requirements of
this Agreement for the Disposition.
          (iii) No Partner that is a Non-Contributing Partner may Dispose of its
Partnership Interest unless, at the closing of such Disposition, either the
Non-Contributing Partner or the proposed Assignee pays the amount necessary to
terminate the Priority Interest arising from such Non-Contributing Partner’s
failure to contribute. No Assignee shall be admitted to the Partnership as a
Partner until compliance with this Section 4.06(b)(iii) has occurred.
          (c) Permanent Contribution. Subject to Section 4.06(a), if the
Additional Contribution Partners elect under Section 4.06(a) to have the
Additional Contribution treated as a permanent capital contribution, then each
Additional Contribution Partner that funds a portion of the Additional
Contribution shall have its capital account increased accordingly and the
Partners’ Partnership Interests and Sharing Ratios will be automatically
adjusted to equal each Partner’s total Capital Contributions when expressed as a
percentage of all Partners’ Capital Contributions.
          (d) Further Assurance. In connection with this Section 4.06, each
Partner shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Section 4.06.

18



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
          5.01 Distributions. On or before the 30th Day following the end of
each Quarter, the Management Committee shall review and determine the amount of
Available Cash with respect to that Quarter, and an amount equal to 100% of
Available Cash with respect to that Quarter shall be distributed in accordance
with this Article 5 to the Partners (other than a Breaching Partner) in
proportion to their respective Sharing Ratios (at the time the amounts of such
distributions are made).
          5.02 Distributions on Dissolution and Winding Up. Upon the winding up
of the Partnership, after adjusting the Capital Accounts for all distributions
made under Section 5.01 and all allocations under Article 5, all available
proceeds distributable to the Partners as determined under Section 11.02 shall
be distributed to all of the Partners (other than a Breaching Partner) in
amounts equal to the Partners’ positive Capital Account balances.
          5.03 Allocations.
          (a) For purposes of maintaining the Capital Accounts pursuant to
Section 4.05 and for income tax purposes, except as provided in Section 5.03(b)
and (c), each item of income, gain, loss, deduction and credit of the
Partnership shall be allocated to the Partners in accordance with their
respective Sharing Ratios.
          (b) With respect to each period during which a Priority Interest is
outstanding, each Additional Contribution Partner shall be allocated items of
income and gain in an amount equal to the return that accrues with respect to
that Additional Contribution Partner’s Additional Contribution pursuant to
Section 4.06(b)(i), and items of income and gain that would otherwise be
allocable to the Non-Contributing Partner(s) shall be correspondingly reduced.
          (c) For income tax purposes, income, gain, loss, and deduction with
respect to property contributed to the Partnership by a Partner or revalued
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(f) shall be allocated
among the Partners in a manner that takes into account the variation between the
adjusted tax basis of such property and its book value, as required by Section
704(c) of the Code and Treasury Regulation Section 1.704-1(b)(4)(i), using the
remedial allocation method permitted by Treasury Regulation Section 1.704-3(d).
          5.04 Varying Interests. All items of income, gain, loss, deduction or
credit shall be allocated, and all distributions shall be made, to the Persons
shown on the records of the Partnership to have been Partners as of the last
calendar day of the period for which the allocation or distribution is to be
made. Notwithstanding the foregoing, if during any taxable year there is a
change in any Partner’s Sharing Ratio, the Partners agree that their allocable
shares of items for the taxable year shall be determined on any method
determined by the Management Committee to be permissible under Code Section 706
and the related Treasury Regulations to take account of the Partners’ varying
Sharing Ratios.

19



--------------------------------------------------------------------------------



 



ARTICLE 6
MANAGEMENT
          6.01 Generally. The management of the Partnership is fully vested in
the Partners. To facilitate the orderly and efficient management of the
Partnership, the Partners shall act (a) collectively as a “committee of the
whole” (named the Management Committee) pursuant to Section 6.02, and (b)
through the delegation of certain duties and authority to the Operator and the
Officers. Subject to the express provisions of this Agreement, each Partner
agrees that it will not exercise its authority under the Act to bind or commit
the Partnership to agreements, transactions or other arrangements, or to hold
itself out as an agent of the Partnership.
          6.02 Management Committee. Decisions or actions taken by the
Management Committee in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Partnership and shall be binding on each
Partner, Representative, Officer and employee of the Partnership. The Management
Committee shall conduct its affairs in accordance with the following provisions
and the other provisions of this Agreement:
          (a) Representatives.
          (i) Designation. To facilitate the orderly and efficient conduct of
Management Committee meetings, each Partner shall notify the other Partners,
from time to time, of the identity of (A) one of its officers, employees or
agents who will represent it at meetings (a “Representative”), and (B) one of
its officers, employees or agents who will represent it at any meeting that the
Partner’s Representative is unable to attend (“Alternate Representative”). (The
term “Representative” shall also refer to any Alternate Representative that is
actually performing the duties of the applicable Representative.). The initial
Representative and Alternate Representative of each Partner are set forth in
Exhibit A. A Partner may designate a different Representative or Alternate
Representative for any meeting of the Management Committee by notifying each of
the other Partners on or before the scheduled date for that meeting; provided,
however, that if giving that advance notice is not feasible, then the new
Representative or Alternate Representative shall present written evidence of his
or her authority at the commencement of such meeting.
          (ii) Authority. Each Representative shall have the full authority to
act on behalf of the Partner that designated that Representative; the action of
a Representative at a meeting (or through a written consent) of the Management
Committee shall bind the Partner that designated that Representative; and the
other Partners shall be entitled to rely upon such action without further
inquiry or investigation as to the actual authority (or lack thereof) of that
Representative. In addition, the act of an Alternate Representative shall be
deemed the act of the Representative for which that Alternate Representative is
acting, without the need to produce evidence of the absence or unavailability of
such Representative.
          (iii) DISCLAIMER OF DUTIES; INDEMNIFICATION. EACH REPRESENTATIVE SHALL
REPRESENT, AND OWE DUTIES TO, ONLY THE PARTNER THAT DESIGNATED THE
REPRESENTATIVE (THE NATURE

20



--------------------------------------------------------------------------------



 



AND EXTENT OF SUCH DUTIES BEING AN INTERNAL AFFAIR OF THE PARTNER), AND NOT TO
THE PARTNERSHIP, ANY OTHER PARTNER OR REPRESENTATIVE OR ANY OFFICER OR EMPLOYEE
OF THE PARTNERSHIP. THE PROVISIONS OF SECTION 6.02(e)(iii) SHALL ALSO INURE TO
THE BENEFIT OF EACH PARTNER’S REPRESENTATIVE. THE PARTNERSHIP SHALL INDEMNIFY,
PROTECT, DEFEND, RELEASE AND HOLD HARMLESS EACH REPRESENTATIVE FROM AND AGAINST
ANY CLAIMS ASSERTED BY OR ON BEHALF OF ANY PERSON (INCLUDING ANOTHER PARTNER),
OTHER THAN THE PARTNER THAT DESIGNATED THE REPRESENTATIVE, THAT ARISE OUT OF,
RELATE TO OR ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE
REPRESENTATIVE’S SERVICE ON THE MANAGEMENT COMMITTEE.
          (iv) Attendance. Each Partner shall use all reasonable efforts to
cause its Representative or Alternate Representative to attend each meeting of
the Management Committee, unless its Representative is unable to do so because
of a “force majeure” event or other event beyond his reasonable control, in
which event that Partner shall use all reasonable efforts to cause its
Representative or Alternate Representative to participate in the meeting by
telephone pursuant to Section 6.02(g).
          (b) Procedures. The Management Committee shall maintain written
minutes of each of its meetings, which shall be submitted for approval within a
reasonable period of time after each meeting. The Management Committee may adopt
whatever rules and procedures relating to its activities as it may deem
appropriate, provided that such rules and procedures shall not be inconsistent
with or violate the provisions of this Agreement.
          (c) Time and Place of Meetings. The Management Committee shall meet
quarterly, subject to more or less frequent meetings upon approval of the
Management Committee, at such times and places as the Representatives may agree.
Special meetings of the Management Committee may be called at such times, and in
such manner, as any Partner deems necessary. Any Partner calling for any such
special meeting shall notify all other Partners of the date and agenda for such
meeting on or before the fifth Day prior to the date of such meeting. This
five-Day period may be shortened by unanimous vote of the Management Committee.
All meetings of the Management Committee shall be held at such location as the
Partners may agree. Attendance of a Partner’s Representative at a meeting of the
Management Committee shall constitute a waiver of notice of that meeting, except
where the Representative attends the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.
          (d) Quorum. The presence of a Majority Interest shall constitute a
quorum for the transaction of business at any meeting of the Management
Committee.
          (e) Voting.
          (i) Voting by Sharing Ratios; Voting Thresholds. Except as provided
otherwise in this Agreement, voting shall be according to the Partners’
respective Sharing Ratios. Except as otherwise provided in this Agreement, the
vote of

21



--------------------------------------------------------------------------------



 



one or more Partners holding among them at least a majority of the Sharing
Ratios (a “Majority Interest”) shall constitute the action of the Management
Committee.
          (ii) DISCLAIMER OF DUTIES. WITH RESPECT TO ANY VOTE, CONSENT OR
APPROVAL AT ANY MEETING OF THE MANAGEMENT COMMITTEE OR OTHERWISE UNDER THIS
AGREEMENT, EACH PARTNER OR ITS REPRESENTATIVE MAY GRANT OR WITHHOLD ITS VOTE,
CONSENT OR APPROVAL IN ITS SOLE DISCRETION. THE PROVISIONS OF THIS SECTION
6.02(e)(ii) SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF A
PARTNER OR ITS REPRESENTATIVE.
          (iii) Exclusion of Certain Partners and Their Sharing Ratios. With
respect to any vote, consent or approval, any Breaching Partner or Withdrawn
Partner shall be excluded from such decision (as contemplated by
Section 10.03(c)), and the Sharing Ratio of such Breaching Partner or Withdrawn
Partner shall be disregarded in calculating the voting thresholds in
Section 6.02(e)(i). In addition, if any other provision of this Agreement
provides that a Majority Interest is to be calculated without reference to the
Sharing Ratio of a particular Partner, then the applicable voting threshold,
including the number of Partners required, in Section 6.02(e)(i) shall be deemed
adjusted accordingly.
          (f) Action by Written Consent. Any action required or permitted to be
taken at a meeting of the Management Committee may be taken without a meeting,
without prior notice, and without a vote if a consent or consents in writing,
setting forth the action so taken, is signed by Partners holding among them the
requisite Sharing Ratio for approval of such action at a meeting. Notice of any
such action shall be given promptly to any Partner that has not consented to
such action.
          (g) Meetings by Telephone. Partners may participate in and hold any
meeting by means of conference telephone, videoconference or similar
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation in a meeting shall constitute
presence in person at the meeting, except where a Partner participates in the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.
          (h) Matters Requiring Management Committee Approval. Except as
expressly provided elsewhere in this Agreement, none of the following actions
may be taken by, or on behalf of the Partnership, without first obtaining the
vote of the Management Committee described below:
          (i) Unanimous Interest. The following actions shall require the
approval of all Partners:
               (A) dissolution of the Company under Section 11.01(a) or the
Partnership under Section 11.01(a) of the Partnership Agreement;

22



--------------------------------------------------------------------------------



 



               (B) causing or permitting the Partnership to become Bankrupt (but
this provision shall not be construed to require any Partner to ensure the
profitability or solvency of the Partnership);
               (C) conducting, or authorizing the Partnership to conduct, any
activity or business that may generate income for federal income tax purposes
that may not be “qualifying income” (as such term is defined pursuant to
Section 7704 of the Code);
               (D) any other action that, pursuant to an express provision of
this Agreement, requires the approval of all Partners;
               (E) the Disposition or abandonment of all or substantially all of
the assets of the Partnership; or
               (F) causing or permitting the Partnership to merge with, or
consolidate or convert into, any other entity.
          (ii) Majority Interest. A Majority Interest shall be required to
approve:
               (A) causing the Partnership to take any action under the
Partnership Agreement that requires Management Committee approval other than the
actions specified in Section 6.02(h)(i);
               (B) the amount of Available Cash with respect to each Quarter;
               (C) approving or amending the annual Capital Budget and Operating
Budget for the Partnership (with it being understood that the latest approved
Capital Budget or Operating Budget shall be used, and deemed approved, for any
subsequent period until the new Capital Budget or Operating Budget (as
applicable) for that period is so approved), including the parameters under
which the Operator and the Officers are authorized to expend Partnership funds
without further Management Committee approval;
               (D) any Capital Call or loan under Section 4.02;
               (E) any additions to or expansion of the Facilities; or
               (F) engaging any engineer, auditor, attorney or other consultant
or adviser.
          (i) Subcommittees. The Management Committee may create such
subcommittees, and delegate to such subcommittees such authority and
responsibility, and rescind any such delegations, as it may deem appropriate.

23



--------------------------------------------------------------------------------



 



          (j) Officers. The Management Committee may designate one or more
Persons to be Officers of the Partnership. Any Officers so designated shall have
such titles and, subject to the other provisions of this Agreement, have such
authority and perform such duties as the Management Committee may delegate to
them and shall serve at the pleasure of the Management Committee and report to
the Management Committee.
          6.03 Operations and Management Agreement. Promptly after the
Partnership’s formation, the Partnership shall enter into an Operations and
Management Agreement with the Operator on terms as it may find acceptable (the
“O&M Agreement”). Until the O&M Agreement is executed, the Operator may perform
services, and shall be entitled to compensation, in a manner consistent with the
historical operation of the Facilities and as set forth in the Omnibus
Agreement.
          6.04 Conflicts of Interest. A Partner or an Affiliate of a Partner may
engage in and possess interests in other business ventures of any and every type
and description, independently or with others, including ones in competition
with the Partnership and specifically including natural gas storage and
transportation, with no obligation to offer to the Partnership, any other
Partner or any Affiliate of another Partner the right to participate therein.
The Partnership may transact business with any Partner or Affiliate of a
Partner, provided the terms of those transactions are approved by the Management
Committee or expressly contemplated by this Agreement or the O&M Agreement.
Without limiting the generality of the foregoing, the Partners recognize and
agree that their respective Affiliates currently, or in the future may, engage
in various activities involving natural gas marketing and trading (including
futures, options, swaps, exchanges of future positions for physical deliveries
and commodity trading), gathering, processing, storage, transportation and
distribution, development and ownership, as well as other commercial activities
related to natural gas and that these and other activities by Partners’
Affiliates may be based on natural gas that is stored in the Facilities or
otherwise made possible or more profitable by reason of the Partnership’s
activities (herein referred to as “Affiliate’s Outside Activities”). No
Affiliate of a Partner shall be restricted in its right to conduct, individually
or jointly with others, for its own account any Affiliate’s Outside Activities,
and no Partner or its Affiliates shall have any duty or obligation, express or
implied, fiduciary or otherwise, to account to, or to share the results or
profits of such Affiliate’s Outside Activities with, the Partnership, any other
Partner or any Affiliate of any other Partner, by reason of such Affiliate’s
Outside Activities.
          6.05 Indemnification for Breach of Agreement. Each Partner shall
indemnify, protect, defend, release and hold harmless each other Partner, its
Affiliates, and its and their respective directors, officers, trustees,
employees and agents from and against any Claims asserted by or on behalf of any
Person (including another Partner) that result from a breach by the indemnifying
Partner of this Agreement; provided, however, that this Section 6.05 shall not
(a) apply to any Claim or other matter for which a Partner has no liability or
duty, or is indemnified or released, pursuant to Section 6.04 or pursuant to the
terms of any Storage Agreements or (b) hold the indemnified Person harmless from
special, consequential or exemplary damages, except in the case where the
indemnified Person is legally obligated to pay such damages to another Person.
          6.06 General Regulatory Matters(a) . Each Partner shall:

24



--------------------------------------------------------------------------------



 



          (a) cooperate fully with the Partnership, the Management Committee and
the Operator in securing appropriate Authorizations for the development,
construction and operation of the Facilities, including supporting all
applications to the FERC, and in connection with any reports prescribed by any
other Governmental Authority having jurisdiction over the Partnership;
          (b) join in any eminent domain takings by the Partnership, to the
extent, if any, required by Law;
          (c) devote such efforts as shall be reasonable and necessary to
develop and promote the Facilities for the benefit of the Partnership, taking
into account the Partner’s Sharing Ratio, resources and expertise; and
          (d) cooperate fully with the Partnership, the Management Committee and
the Operator to ensure compliance with FERC Standards of Conduct, if applicable.
          6.07 Disclaimer Of Duties. WITH RESPECT TO ANY ACTION, CONSENT OR
APPROVAL, EACH PARTNER MAY TAKE OR NOT TAKE THE ACTION, OR GRANT OR WITHHOLD
CONSENT OR APPROVAL, IN ITS SOLE DISCRETION. THE PROVISIONS OF THIS SECTION 6.07
SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY PARTNER.
ARTICLE 7
TAXES
          7.01 Tax Returns. The Tax Matters Partner shall prepare and timely
file (on behalf of the Partnership) all federal, state and local tax returns
required to be filed by the Partnership. Each Partner shall furnish to the Tax
Matters Partner all pertinent information in its possession relating to the
Partnership’s operations that is necessary to enable the Partnership’s tax
returns to be timely prepared and filed. The Partnership shall bear the costs of
the preparation and filing of its returns.
          7.02 Tax Elections. The Partnership shall make the following elections
on the appropriate tax returns:
          (a) to adopt as the Partnership’s fiscal year the calendar year;
          (b) to adopt the accrual method of accounting;
          (c) if a distribution of the Partnership’s property as described in
Code Section 734 occurs or upon a transfer of a Partnership Interest as
described in Code Section 743 occurs, on request by notice from any Partner, to
elect, pursuant to Code Section 754, to adjust the basis of the Partnership’s
properties;
          (d) to elect to amortize the organizational expenses of the
Partnership ratably over the period as permitted by Section 709(b) of the Code;
and
          (e) any other election the Management Committee may deem appropriate.

25



--------------------------------------------------------------------------------



 



Neither the Partnership nor any Partner shall make an election for the
Partnership to be excluded from the application of the provisions of subchapter
K of chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law and no provision of this Agreement shall be construed to sanction or
approve such an election.
          7.03 Tax Matters Partner.
          (a) The Management Committee shall designate SET MHP to serve as the
“tax matters partner” of the Partnership pursuant to Section 6231(a)(7) of the
Code (the “Tax Matters Partner”). The Tax Matters Partner shall take such action
as may be necessary to cause to the extent possible each other Partner to become
a “notice partner” within the meaning of Section 6223 of the Code. The Tax
Matters Partner shall inform each other Partner of all significant matters that
may come to its attention in its capacity as Tax Matters Partner by giving
notice thereof on or before the fifth Business Day after becoming aware thereof
and, within that time, shall forward to each other Partner copies of all
significant written communications it may receive in that capacity.
          (b) The Tax Matters Partner shall provide any Partner, upon request,
access to accounting and tax information and schedules as shall be necessary for
the preparation by such Partner of its income tax returns and such Partner’s tax
information reporting requirements.
          (c) Any cost or expense incurred by the Tax Matters Partner in
connection with its duties, including the preparation for or pursuance of
administrative or judicial proceedings, shall be paid by the Partnership.
          (d) The Tax Matters Partner shall not bind any Partner to a settlement
agreement without obtaining the consent of such Partner. Any Partner that enters
into a settlement agreement with respect to any Partnership item (as described
in Code Section 6231(a)(3)) shall notify the other Partners of the settlement
agreement and its terms on or before the 90th Day after the date of the
settlement.
          (e) No Partner shall file a request pursuant to Code Section 6227 for
an administrative adjustment of Company items for any taxable year without first
notifying the other Partners. If the Management Committee consents to the
requested adjustment, the Tax Matters Partner shall file the request for the
administrative adjustment on behalf of the Partners. If such consent is not
obtained on or before the 30th Day after such notice, or within the period
required to timely file the request for administrative adjustment, if shorter,
any Partner, including the Tax Matters Partner, may file a request for
administrative adjustment on its own behalf. Any Partner intending to file a
petition under Code Sections 6226, 6228 or other Code Section with respect to
any item involving the Company shall notify the other Partners of such intention
and the nature of the contemplated proceeding. In the case where the Tax Matters
Partner is the Partner intending to file such petition on behalf of the Company,
such notice shall be given within a reasonable period of time to allow the other
Partners to participate in the choosing of the forum in which such petition will
be filed.
          (f) If any Partner intends to file a notice of inconsistent treatment
under Code Section 6222(b), such Partner shall give reasonable notice under the
circumstances to the other

26



--------------------------------------------------------------------------------



 



           Partners of such intent and the manner in which the Partner’s
intended treatment of an item is (or may be) inconsistent with the treatment of
that item by the other Partners.
ARTICLE 8
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
          8.01 Maintenance of Books; Reports. The Operator shall keep or cause
to be kept at the principal office of the Partnership or at such other location
approved by the Management Committee complete and accurate books and records of
the Partnership, including all books and records necessary to provide to the
Partners any information required to be provided pursuant to Section 8.02,
supporting documentation of the transactions with respect to the conduct of the
Partnership’s business and minutes of the proceedings of the Partners and the
Management Committee, and any other books and records that are required to be
maintained by applicable Law.
          8.02 Reports.
          (a) With respect to each calendar year, and within the time frame
specified by the Management Committee, the Operator shall prepare and deliver to
each Partner:
          (i) a statement of operations and a statement of cash flows for such
year, a balance sheet and a statement of each Partner’s Capital Account as of
the end of such year, and an audited report thereon of the Certified Public
Accountants; and
          (ii) such federal, state and local income tax returns and such other
accounting and tax information and schedules as shall be necessary for tax
reporting purposes by each Partner with respect to such year.
          (b) The Operator shall prepare and deliver to the Partners the
following information within 30 Days after the end of such calendar year:
     (i) a discussion and analysis of the results of operations including
detailed explanations of significant variances in revenues, expenses and cash
flow activities appearing in the audited financial statements, as compared to
the same periods in the prior calendar year, and relevant operational
statistics, including volumetric data;
     (ii) a schedule of amounts due by year for contractual obligations that
will impact Available Cash including, but not limited to, notes payable, capital
leases, operating leases, and purchase obligations; and
     (iii) such forecasts as specified by the Management Committee.
          (c) Within 25 Days after the end of each calendar month, the Operator
shall cause to be prepared and delivered to each Partner with an appropriate
certification of the Person authorized to prepare the same (provided that the
Management Committee may change the

27



--------------------------------------------------------------------------------



 



financial statements required by this Section 8.02(c) to a quarterly basis or
may make such other change therein as it may deem appropriate):
          (i) A statement of operations for such month (including sufficient
information to permit the Partners to calculate their tax accruals) and for the
portion of the calendar year then ended as compared with the same periods for
the prior calendar year and with the budgeted results for the current periods;
and
          (ii) A balance sheet and a statement of each Partner’s Capital Account
as of the end of such month and the portion of the calendar year then ended.
          (d) Within 25 Days after the end of each of the first three calendar
quarters of each year, the Operator shall cause to be prepared and delivered to
each Partner (i) a statement of operations for such quarter and year-to-date, a
statement of cash flows and a statement of each Partner’s Capital Account for
the year-to-date period, and a balance sheet as of the end of such quarter,
(ii) a discussion and analysis of the results of operations including detailed
explanations of significant variances in revenues, expenses and cash flow
activities appearing in the financial statements (as formally reviewed by the
Certified Public Accountants), as compared to the same periods in the prior
calendar year, and relevant operational statistics, including volumetric data,
and (iii) within 40 Days after the end of such quarter, a formal review report
thereon of the Certified Public Accountants.
          (e) The Operator shall also cause to be prepared and delivered to each
Partner such other reports, forecasts, studies, budgets and other information as
the Management Committee may request from time to time.
          8.03 Bank Accounts. Funds of the Partnership shall be deposited in
such banks or other depositories as shall be designated from time to time by the
Management Committee. All withdrawals from any such depository shall be made
only as authorized by the Management Committee and shall be made only by check,
wire transfer, debit memorandum or other written instruction.
ARTICLE 9
WITHDRAWAL
          9.01 No Right of Withdrawal. A Partner has no power or right
voluntarily to Withdraw from the Partnership.
          9.02 Deemed Withdrawal. A Partner is deemed to have Withdrawn from the
Partnership upon the occurrence of any of the following events:
          (a) there occurs an event that makes it unlawful for the Partner to
continue to be a Partner;
          (b) the Partner becomes Bankrupt;
          (c) the Partner commences liquidation or winding up; or

28



--------------------------------------------------------------------------------



 



          (d) notice from the Management Committee if the Partner commits a
Default and the Default has not been cured.
          9.03 Effect of Withdrawal. A Partner that is deemed to have Withdrawn
under Section 9.02 (a “Withdrawn Partner”), must comply with the following
requirements in connection with its Withdrawal:
          (a) The Withdrawn Partner ceases to be a Partner immediately upon the
occurrence of the applicable Withdrawal event.
          (b) The Withdrawn Partner shall not be entitled to receive any
distributions from the Partnership except as set forth in Section 9.03(e), and
it shall not be entitled to exercise any voting or consent rights or to receive
any further information (or access to information) from the Partnership. The
Sharing Ratio of that Partner shall not be taken into account in calculating the
Sharing Ratios of the Partners for any purposes. This Section 9.03(b) shall also
apply to a Breaching Partner; but if a Breaching Partner cures its breach during
the applicable cure period, then any distributions that were withheld from that
Partner shall be paid to it, without interest.
          (c) The Withdrawn Partner must pay to the Partnership all amounts it
owes to the Partnership.
          (d) The Withdrawn Partner shall remain obligated for all liabilities
it may have under this Agreement or otherwise with respect to the Partnership
that accrue prior to the Withdrawal.
          (e) From the date of the Withdrawal to the date of the payment, the
former Capital Account balance of the Withdrawn Partner shall be recorded as a
contingent obligation of the Partnership, and not as a Capital Account, until
payment is made. The rights of a Withdrawn Partner under this Section 9.03(e)
shall (i) be subordinate to the rights of any other creditor of the Partnership,
(ii) not include any right on the part of the Withdrawn Partner to receive any
interest (except as may otherwise be provided in the evidence of any
indebtedness of the Partnership owed to such Withdrawn Partner) or other amounts
with respect thereto; (iii) not require the Partnership to make any distribution
(the Withdrawing Partner’s rights under this Section 9.03(e) being limited to
receiving such portion of distributions as the Management Committee may, in its
Sole Discretion, decide to cause the Partnership to make); (iv) not require any
Partner to make a Capital Contribution or a loan to permit the Partnership to
make a distribution or otherwise to pay the Withdrawing Partner; and (v) be
treated as a liability of the Partnership for purposes of Section 12.02. Except
as set forth in this Section 9.03(e), a Withdrawn Partner shall not be entitled
to receive any return of its Capital Contributions or other payment from the
Partnership in respect of its Partnership Interest.
          (f) The Sharing Ratio of the Withdrawn Partner shall be allocated
among the remaining Partners in the proportion that each Partner’s Sharing Ratio
bears to the total Sharing Ratio of all remaining Partners, or in such other
proportion as the Partners may unanimously agree.

29



--------------------------------------------------------------------------------



 



ARTICLE 10
DISPUTE RESOLUTION
          10.01 Disputes. This Article 10 shall apply to any dispute arising
under or related to this Agreement (whether arising in contract, tort or
otherwise, and whether arising at law or in equity), including (a) any dispute
regarding the construction, interpretation, performance, validity or
enforceability of any provision of this Agreement or whether any Person is in
compliance with, or breach of, any provisions of this Agreement, and (b) the
applicability of this Article 10 to a particular dispute. Notwithstanding the
foregoing, this Article 10 shall not apply to any matters that, pursuant to the
provisions of this Agreement, are to be resolved by a vote of the Partners;
provided, however, that (i) any matter that is expressly stated herein to be
determinable by arbitration may be so determined pursuant to this Article 10 and
(ii) if a vote, approval, consent, determination or other decision must, under
the terms of this Agreement, be made (or withheld) in accordance with a standard
other than Sole Discretion (such as a reasonableness standard), then the issue
of whether such standard has been satisfied may be a dispute to which this
Article 10 applies. Any dispute to which this Article 10 applies is referred to
herein as a “Dispute.” With respect to a particular Dispute, each Partner that
is a party to such Dispute is referred to herein as a “Disputing Partner.” The
provisions of this Article 10 shall be the exclusive method of resolving
Disputes.
          10.02 Negotiation to Resolve Disputes. If a Dispute arises, any
Disputing Partner may initiate the dispute resolution procedure under this
Article 10 by notifying the other Disputing Partners (a “Dispute Notice”), after
which the Disputing Partners shall attempt to resolve such Dispute through the
following procedure:
          (a) first, within 7 Days after receipt of the Dispute Notice, the
Representatives of the Disputing Partners shall meet (whether by phone or in
person) in a good faith attempt to resolve the Dispute;
          (b) second, if the Dispute is still unresolved, then after the 20th
Day following the commencement of the negotiations described in Section 10.02(a)
but in no event later than the 30th Day after receipt of the Dispute Notice, the
chief executive officer (or his designee) of the Parent of each Disputing
Partner shall meet (whether by phone or in person) in a good faith attempt to
resolve the Dispute; and
          (c) third, if the Dispute is still unresolved, then after the 10th Day
following the commencement of the negotiations described in Section 10.02(b),
any Disputing Party may submit the Dispute for resolution under the Federal
Arbitration Act by binding arbitration following the Commercial Arbitration
Rules of the American Arbitration Association (or, if that Association has
ceased to exist, its principal successor) (the “AAA”) then in effect, including
its evidentiary and procedural rules (excluding rules governing the payment of
arbitration, administrative or other fees or expenses to the Arbitrator(s) or
the AAA), to the extent that such rules do not conflict with the terms of this
Agreement, by notifying the other Disputing Partners (an “Arbitration Notice”)
within the applicable limitation period provided by law.
          10.03 Selection of Arbitrator.

30



--------------------------------------------------------------------------------



 



          (a) For any case in which any claim, or combination of claims, is less
than or equal to $500,000, the arbitration shall be heard by a sole Arbitrator.
Any case in which any claim, or combination of claims, exceeds $500,000 will be
subject to the AAA’s Large, Complex Case Procedures and decided by the majority
of a panel of three neutral Arbitrators. The Arbitrator(s) shall be selected in
accordance with this Section 10.03.
          (b) For arbitrations conducted by a single Arbitrator, the Disputing
Partner that submits a Dispute to arbitration shall designate a proposed neutral
sole Arbitrator in its Arbitration Notice. If any other Disputing Partner
objects to a proposed sole Arbitrator, it may, on or before the tenth Day
following delivery of the Arbitration Notice, notify all of the other Disputing
Partners of its objection. All of the Disputing Partners shall attempt to agree
upon a mutually acceptable sole Arbitrator. If they have not done so, then after
the 20th Day following delivery of the notice described in the immediately
preceding sentence, any Disputing Partner may request the AAA to designate the
sole Arbitrator. For arbitrations conducted by a panel of three Arbitrators, the
Disputing Partner initiating arbitration shall nominate one Arbitrator at the
time it initiates arbitration. The other Disputing Partner(s) shall collectively
nominate one Arbitrator on or before the 10th Day after receiving the
Arbitration Notice. The two Arbitrators shall appoint a third, neutral
Arbitrator. All Arbitrators shall be competent and experienced in matters
involving the gas storage business in the United States, with at least ten years
of legal, engineering, or business experience in the gas industry, and shall be
impartial and independent of the Partners (and the other Arbitrators, in the
case of arbitrations conducted by a panel of three arbitrators, except for prior
arbitrations). Each Disputing Partner shall pay for the expenses incurred by the
Arbitrator it appoints, if applicable, and the costs of the sole Arbitrator or
the third Arbitrator shall be divided equally among the Disputing Partners. If
any Arbitrator so chosen shall die, resign or otherwise fail or becomes unable
to serve as Arbitrator, a replacement Arbitrator shall be chosen in accordance
with this Section 10.03.
          10.04 Conduct of Arbitration. The Arbitrator(s) shall expeditiously
(and, if possible, on or before the 90th Day after the Arbitrator(s)’s
selection) hear and decide all matters concerning the Dispute. Any arbitration
hearing shall be held in Houston, Texas. Except as expressly provided to the
contrary in this Agreement, the Arbitrator(s) shall have the power (a) to gather
such materials, information, testimony and evidence as it deems relevant to the
dispute before it (and each Partner will provide such materials, information,
testimony and evidence requested by the Arbitrator(s), except to the extent any
information so requested is proprietary, subject to a third-party
confidentiality restriction or to an attorney-client or other privilege) and
(b) to grant injunctive relief and enforce specific performance. If they deem
necessary, the Arbitrator(s) may propose to the Disputing Partners that one or
more other experts be retained to assist it in resolving the Dispute. The
retention of such other experts shall require the unanimous consent of the
Disputing Partners, which shall not be unreasonably withheld. Each Disputing
Partner, the Arbitrator(s) and any proposed expert shall disclose to the other
Disputing Partners any business, personal or other relationship or affiliation
that may exist or may have existed between the Disputing Partner (or the
Arbitrator(s)) and the proposed expert; and any Disputing Partner may disapprove
of the proposed expert on the basis of that relationship or affiliation. The
decision of the Arbitrator(s) (which shall be rendered in writing) shall be
final, nonappealable and binding upon the Disputing Partners and may be enforced
in any court of competent jurisdiction; provided, however, that the Partners
agree that the Arbitrator(s) and any court enforcing the award of the
Arbitrator(s) shall not have the right or authority to award

31



--------------------------------------------------------------------------------



 



punitive, special, consequential, indirect, exemplary or similar damages to any
Disputing Partner. The responsibility for paying the costs and expenses of the
arbitration, including compensation to any experts retained by the
Arbitrator(s), shall be divided equally among the Disputing Partners. Each
Disputing Partner shall be responsible for the fees and expenses of its
respective counsel, consultants and witnesses, unless the Arbitrator(s)
determines that compelling reasons exist for allocating all or a portion of
those costs and expenses to one or more other Disputing Partners.
ARTICLE 11
DISSOLUTION, WINDING UP AND TERMINATION
          11.01 Dissolution. The Partnership shall dissolve and its affairs
shall be wound up on the first to occur of the following events (each a
“Dissolution Event”):
          (a) notice from the Management Committee to the Partners dissolving
the Partnership;
          (b) entry of a decree of judicial dissolution of the Partnership under
Section 15-801 of the Act;
          (c) the Disposition or abandonment of all or substantially all of the
Partnership’s business and assets; or
          (d) an event that makes it unlawful for the business of the
Partnership to be carried on.
          11.02 Winding Up and Termination.
          (a) On the occurrence of a Dissolution Event, the Operator shall serve
as liquidator under the supervision of the Management Committee. The liquidator
shall proceed diligently to wind up the affairs of the Partnership and make
final distributions as provided herein and in the Act. The costs of winding up
shall be borne as a Partnership expense. Until final distribution, the
liquidator shall continue to operate the Partnership properties with all of the
power and authority of the Partners. The steps to be accomplished by the
liquidator are as follows:
          (i) as promptly as possible after dissolution and again after final
winding up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Partnership’s assets,
liabilities and operations through the last calendar day of the month in which
the dissolution occurs or the final winding up is completed, as applicable;
          (ii) the liquidator shall discharge from Partnership funds all of the
indebtedness of the Partnership and other debts, liabilities and obligations of
the Partnership (including all expenses incurred in winding up and any loans
described in Section 4.02) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and

32



--------------------------------------------------------------------------------



 



          (iii) all remaining assets of the Partnership shall be distributed to
the Partners as follows:
               (A) the liquidator may sell any or all Partnership property,
including to Partners, and any resulting gain or loss from each sale shall be
computed and allocated to the Capital Accounts of the Partners in accordance
with the provisions of Article 5;
               (B) with respect to all Partnership property that has not been
sold, the fair market value of that property shall be determined and the Capital
Accounts of the Partners shall be adjusted to reflect the manner in which the
unrealized income, gain, loss and deduction inherent in property that has not
been reflected in the Capital Accounts previously would be allocated among the
Partners if there were a taxable disposition of that property for the fair
market value of that property on the date of distribution; and
               (C) Partnership property (including cash) shall be distributed
among the Partners in accordance with Section 5.02; and those distributions
shall be made by the end of the taxable year of the Partnership during which the
liquidation of the Partnership occurs (or, if later, the 90th Day after the date
of the liquidation).
          (b) The distribution of cash or property to a Partner in accordance
with the provisions of this Section 11.02 constitutes a complete return to the
Partner of its Capital Contributions and a complete distribution to the Partner
of its Partnership Interest and all the Partner’s property. To the extent that a
Partner returns funds to the Partnership, it has no claim against any other
Partner for those funds.
          (c) No dissolution or termination of the Partnership shall relieve a
Partner from any obligation to the extent such obligation has accrued as of the
date of such dissolution or termination. Upon such termination, any books and
records of the Partnership that there is a reasonable basis for believing will
ever be needed again shall be furnished to the liquidator, which shall keep such
books and records (subject to review by any Person that was a Partner at the
time of dissolution) for a period at least three years. At such time as the
liquidator no longer agrees to keep such books and records, it shall offer the
Persons who were Partners at the time of dissolution the opportunity to take
over such custody, shall deliver such books and records to such Persons if they
elect to take over such custody and may destroy such books and records if they
do not so elect. Any such custody by such Persons shall be on such terms as they
may agree upon among themselves.
          11.03 Deficit Capital Accounts. No Partner will be required to pay to
the Partnership, to any other Partner or to any third party any deficit balance
that may exist from time to time in another Partner’s Capital Account.
          11.04 Certificate of Cancellation. On completion of the distribution
of Partnership assets as provided herein, the Partners (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of the

33



--------------------------------------------------------------------------------



 



State of Delaware, cancel any other filings made pursuant to Section 2.05, and
take such other actions as may be necessary to terminate the existence of the
Partnership. Upon the filing of such certificate of cancellation, the existence
of the Partnership shall terminate (and the Term shall end), except as may be
otherwise provided by the Act or other applicable Law.
ARTICLE 12
GENERAL PROVISIONS
          12.01 Offset. Whenever the Partnership is to pay any sum to any
Partner, any amounts that Partner owes the Partnership may be deducted from that
sum before payment.
          12.02 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission. A notice, request or consent given under this Agreement is
effective on receipt by the Partner to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Partner must be sent to
or made at the addresses given for that Partner on Exhibit A or in the
instrument described in Section 3.04, or such other address as that Partner may
specify by notice to the other Partners. Any notice, request or consent to the
Partnership must be given to all of the Partners. Whenever any notice is
required to be given by Law, the Certificate or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.
          12.03 Entire Agreement; Superseding Effect. This Agreement and the O&M
Agreement constitute the entire agreement of the Partners and their Affiliates
relating to the Partnership and the transactions contemplated hereby and
supersede all provisions and concepts contained in all prior agreements.
          12.04 Effect of Waiver or Consent. Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Partner in the performance by that Partner of its obligations
with respect to the Partnership is not a consent or waiver to or of any other
breach or default in the performance by that Partner of the same or any other
obligations of that Partner with respect to the Partnership. Except as otherwise
provided in this Agreement, failure on the part of a Partner to complain of any
act of any Partner or to declare any Partner in default with respect to the
Partnership, irrespective of how long that failure continues, does not
constitute a waiver by that Partner of its rights with respect to that default
until the applicable statute-of-limitations period has run.
          12.05 Amendment or Restatement. This Agreement or the Certificate may
be amended or restated only by a written instrument executed (or, in the case of
the Certificate, approved) by all Partners.
          12.06 Binding Effect. Subject to the restrictions on Dispositions set
forth in this Agreement, this Agreement is binding on and shall inure to the
benefit of the Partners and their respective successors and permitted assigns.

34



--------------------------------------------------------------------------------



 



          12.07 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.
WITHOUT LIMITING THE PROVISIONS OF ARTICLE 10, A PARTNER MAY BRING AN ACTION
ARISING UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN COURTS OF THE
STATE OF DELAWARE OR (IF IT HAS JURISDICTION) THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE. In the event of a direct conflict between the
provisions of this Agreement and any mandatory, non-waivable provision of the
Act, such provision of the Act shall control. If any provision of the Act
provides that it may be varied or superseded in a limited partnership agreement
(or otherwise by agreement of the partners of a limited partnership), that
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter. If
any provision of this Agreement or the application thereof to any Partner or
circumstance is held invalid or unenforceable to any extent, (a) the remainder
of this Agreement and the application of that provision to other Partners or
circumstances is not affected thereby, and (b) the Partners shall negotiate in
good faith to replace that provision with a new provision that is valid and
enforceable and that puts the Partners in substantially the same economic,
business and legal position as they would have been in if the original provision
had been valid and enforceable.
          12.08 Further Assurances. In connection with this Agreement and the
transactions it contemplates, each Partner shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions; provided, however, that this Section 12.08
shall not obligate a Partner to furnish guarantees or other credit supports by
such Partnership’s Parent or other Affiliates.
          12.09 Waiver of Certain Rights. Each Partner irrevocably waives any
right it may have to maintain any action for dissolution of the Partnership or
for partition of the property of the Partnership.
          12.10 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
[Signature page follows.]

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Partners have executed this Agreement as of
the date first set forth above.

                  PARTNERS:    
 
                Spectra Energy MHP Holding, LLC
 
           
 
  By:   Spectra   Energy Transmission, LLC,         its sole member
 
           
 
  By:   /s/ Martha B. Wyrsch           
 
      Name:   Martha B. Wyrsch
 
      Title:   President and Chief Executive Officer
 
           
 
                Spectra Energy Southeast MHP Holding, LLC
 
           
 
  By:   Spectra   Energy Southeast Pipeline Corporation,         its sole member
 
           
 
  By:   /s/ William S. Garner, Jr.           
 
      Name:   William S. Garner, Jr. 
 
      Title:   Vice President, General Counsel and Secretary 
 
           
 
                Spectra Energy Partners MHP Holding, LLC
 
           
 
  By:   Spectra   Energy Partners OLP, LP,         its sole member
 
           
 
  By:   /s/ C. Gregory Harper           
 
      Name:
Title:   C. Gregory Harper
President and Chief Executive Officer

[Signature Page to General Partnership Agreement of Market Hub Partners Holding]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS

                                  Representative and                 Alternative
Name and Address   Sharing Ratio   Parent   Representative
 
               
Spectra Energy Partners MHP Holding, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attn: Lon C. Mitchell
Fax: (713) 627-6012
    50 %   Spectra Energy
Partners, LP   Lon C. Mitchell —
Representative
 
C. Gregory Harper —
Alternative
Representative
 
               
Spectra Energy MHP Holding, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attn: [          ]
Fax: [          ]
    49.9 %   Spectra Energy Corp   [          ] —
Representative
 
[          ] — Alternative
Representative
 
               
Spectra Energy Southeast MHP
Holding, LLC
5400 Westheimer Court
Houston, Texas 77056-5310
Attn: [          ]
Fax: [          ]

    0.1 %   Spectra Energy Corp   [          ] —
Representative 
 
[          ] — Alternative
Representative

Exhibit A - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B
INITIAL FACILITIES
     Two high deliverability salt cavern natural gas storage facilities located
in Acadia Parish, Louisiana and Liberty County, Texas. The two facilities have
aggregate working gas storage capacity of approximately 35 Bcf and interconnect
with a total of 12 major natural gas pipeline systems.
     The Egan storage facility, located in Acadia Parish, Louisiana, has a
working gas capacity of approximately 20 Bcf, and includes a 38-mile pipeline
system that interconnects with seven major natural gas pipelines. Egan offers
access to Gulf Coast, Midwest, Southeast and Northeast markets served by
pipeline interconnects with Tennessee Gas, Texas Eastern, Columbia Gulf, ANR,
Texas Gas, Trunkline and Florida Gas.
     The Moss Bluff storage facility, located in Liberty County, Texas, has a
working gas capacity of approximately 15 Bcf, and includes a 20-mile pipeline
system that interconnects with five major pipeline systems. Moss Bluff offers
access to Texas intrastate, Northeast and Midwest markets served by pipeline
interconnects with Texas Eastern, Natural Gas Pipeline of America, Kinder Morgan
Tejas, Kinder Morgan Texas and Enterprise Intrastate.

Exhibit B - Page 1